Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value per share, of Five Star Quality Care, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 16, 2016 /s/ William F. Thomas WILLIAM F. THOMAS /s/ Robert D. Thomas ROBERT D. THOMAS GEMINI PROPERTIES By: /s/ William F. Thomas Name: William F. Thomas Title: Partner By: /s/ Robert D. Thomas Name: Robert D. Thomas Title: Partner
